DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 2/12/2021 for application 15346169.  Claims 1-17 are pending.

Election/Restrictions
Claims 1 & 12 are allowable in view of Applicant’s amendments and the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 12/11/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/11/2018 is withdrawn.  Claim 14, directed to a method, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, per the examiner’s amendment below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Baron on 3/15/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  An assembly assembly comprising: 
a casing;
a compressor section comprising a compressor;
a turbine section;
a first duct wall configured to isolate a main bypass stream from a secondary bypass stream between [[a]] the compressor section and [[a]] the turbine section 
a second duct wall configured to isolate the secondary bypass stream from a third bypass stream between the compressor section and the turbine section the casing 
a plurality of cooling stages in fluid communication with an air stream of the secondary bypass stream utilized by the plurality of cooling stages for cooling, 
wherein a first cooling stage of the plurality of cooling stages is fluidly coupled to a bleed port of [[a]] the compressor 
a pump fluidly coupled to the first cooling stage to receive the cool bleed air and increase a pressure of the cool bleed air to produce a pressurized cool bleed air, 
wherein a second cooling stage of the plurality of cooling stages is fluidly coupled to the pump to receive the pressurized cool bleed air and cool the pressurized cool bleed air to produce an intercooled 
94952US01 (U421059US)wherein the second cooling stage provides the intercooled cooling air to a port located 

2.  The assembly 

3.  The  assembly 

4.  The assembly 

5.  The assembly 

6.  The assembly 

7.  The assembly 

8.  The assembly 

assembly 

10.  The assembly 

11.  The assembly 

14.  A method of providing cooling air to a gas turbine engine, the method comprising: 
cooling a bleed air flow in a first cooling stage to produce a cooled bleed air flow, the bleed air flow provided from a bleed port of a compressor of a compressor section of the gas turbine engine; 
passing the cooled bleed air flow from the first cooling stage to a pump; 
increasing a pressure of the cooled bleed air flow in the pump to produce a pressurized cooled bleed air flow; 
receiving the pressurized cooled bleed air flow from the pump in a second cooling stage; 
cooling the pressurized cooled bleed air flow in the [[first]] second cooling stage 
mixing the intercooled cooling air from the second cooling stage with another source of bleed air to provide the cooling air; and 
providing the cooling air to a port located downstream of a combustor section of the gas turbine engine and located at an intake of a turbine section of the gas turbine engine, wherein a first duct wall is configured to isolate a main bypass stream from a 94952US01 (U421059US)secondary bypass stream between a compressor section and a turbine section of the gas turbine engine, and a second duct wall is configured to isolate the secondary bypass stream from a third bypass stream between the compressor section and the turbine section of the gas turbine engine, wherein the third bypass stream is defined between the second duct wall and a casing of the gas turbine engine, the first and second duct walls extend from the compressor 

15. - - CANCELED - -

16.  The assembly to act as a heat sink for the bleed air from the bleed port.  

17.  The gas turbine engine of claim 12, wherein the first cooling stage and the second cooling stage of the plurality of cooling stages are in a cross stream configuration such that the first cooling stage and the second cooling stage are both within the secondary bypass stream and the third bypass stream of the gas turbine engine to permit a combination of the secondary bypass stream and the third bypass stream to act as a heat sink for the bleed air from the bleed port.

Allowable Subject Matter
Claims 1-14 & 16-17 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741